DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-108 were originally filed May 7, 2021.
	The amendment received October 21, 2021 canceled claims 1-108 and added new claims 109-137.
	Claims 109-137 are currently pending.
	Claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137.

Election/Restrictions
Applicant’s election of IBD, human, SEQ ID NO: 245, and oral administration as the species in the reply filed on August 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 112, 113, 115-119, 122-125, 128, 129, and 131-135 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2022.

Priority
	The present application claims status as a DIV of 17/001,428 filed August 24, 2020 (now U.S. Patent 11,041,000) which is a CON of PCT/US2020/041409 filed July 9, 2020 which claims the benefit of 62/872,477 filed July 10, 2019.
	Please note: the restriction requirement was withdrawn in U.S. Patent Application 17/001,428.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 12, 2021; March 7, 2022 (1 of 2); May 13, 2022; and September 20, 2022 are being considered by the examiner.

The information disclosure statement filed March 7, 2022 (2 of 2) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS is not in proper format.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
No drawings are present.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See paragraphs 21-23, 142, 145, 146, 149, 150, 152, 153, 166, 167, 170, 171, 175, 176, 182, 184, 196, 261, and 404-412.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: the first line of the specification should be updated with the information for U.S. Patent 11,041,000.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: “Celiac disease (nontropical Sprue)” should read “celiac disease (nontropical sprue)”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the Markush group for the “disease or disorder” should have a single conjunction (see lines 8, 9, and 12 of the “disease or disorder” Markush group). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 109 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 109, the phrase "as in" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See line 5 of the “disease or disorder” Markush group.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bourne et al. WO 2016/011208 published January 21, 2016.
For present claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137, Bourne et al. teach methods of treating IBD via orally administering peptide inhibitors of IL-23 receptor to humans wherein the peptide inhibitor is of formula (Xa) wherein X1-X3 are absent, X4 is any amino acid capable of forming a bond with X9, X5-X8 are any amino acid, X9 is any amino acid capable of forming a bond with X4, X10-X15 are any amino acid, and X16-X20 are absent wherein X4 and X9 can be Pen with a disulfide bond, X8 can be Lys(Ac), X14 can be Asn (please refer to the entire specification particularly paragraphs 17-19, 23, 24), and X15 can be (D)Leu (please refer to the entire specification particularly paragraphs 19, 23, 24); R1-X-R2 wherein R1 is hydrogen, X is the peptide inhibitor, and R2 is OH or NH2; more specifically X1-X3 is absent, X4 is Pen, X5 is Asn, X6 is Thr, X7 is Trp wherein the specification teaches that conservative amino acid substitutions and/or modifications including substitutions with alkyl, methyl, etc., X8 is Gln or Val, X9 is Pen, X10 is a Phe analog wherein analogs include 2-aminoethoxy, X11 is 2-Nal, Phe(3,4-dimethoxy), or HydroxyTrp, X12 is Aib, -MeLys, -MeLeu, or Lys, X13 is Cit, Glu, Lys, Lys(Ac), Lys(Peg4-isoGlu-Palm), or Gln, X14 is Asp, Dab(Ac), Dap(Ac), Phe, His, Lys(Ac), Gln, or Arg, and X15 is Ala and includes SEQ ID NOs: 631, 633, 635, 636, 639-641, etc. (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 9-20, 22-30, 33, 49, 56, 58, 60, 63, 73, 76, 77, 79-82, 97, 109-144, 149-157, 171-174, 179-208, 258-279, 322, 393-410, 557-562, 565, 577-583; Tables 4B, 14). Bourne et al. also teaches treating each and every disease or disorder of the Markush group of present claim 109 (please refer to the entire specification particularly paragraph 33).
Therefore, the teachings of Bourne et al. anticipate and/or render obvious the presently claimed method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,787,490 in view of Bourne et al. WO 2016/011208 published January 21, 2016. 
U.S. Patent No. 10,787,490 claims methods of treating IBD in a subject via administering IL-23 receptor peptide inhibitors.
However, U.S. Patent No. 10,787,490 does not teach X7 is Trp substituted with alkyl, a human subject, or oral administration.
For present claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137, Bourne et al. teach methods of treating IBD via orally administering peptide inhibitors of IL-23 receptor to humans wherein the peptide inhibitor is of formula (Xa) wherein X1-X3 are absent, X4 is any amino acid capable of forming a bond with X9, X5-X8 are any amino acid, X9 is any amino acid capable of forming a bond with X4, X10-X15 are any amino acid, and X16-X20 are absent wherein X4 and X9 can be Pen with a disulfide bond, X8 can be Lys(Ac), X14 can be Asn (please refer to the entire specification particularly paragraphs 17-19, 23, 24), and X15 can be (D)Leu (please refer to the entire specification particularly paragraphs 19, 23, 24); R1-X-R2 wherein R1 is hydrogen, X is the peptide inhibitor, and R2 is OH or NH2; more specifically X1-X3 is absent, X4 is Pen, X5 is Asn, X6 is Thr, X7 is Trp wherein the specification teaches that conservative amino acid substitutions and/or modifications including substitutions with alkyl, methyl, etc., X8 is Gln or Val, X9 is Pen, X10 is a Phe analog wherein analogs include 2-aminoethoxy, X11 is 2-Nal, Phe(3,4-dimethoxy), or HydroxyTrp, X12 is Aib, -MeLys, -MeLeu, or Lys, X13 is Cit, Glu, Lys, Lys(Ac), Lys(Peg4-isoGlu-Palm), or Gln, X14 is Asp, Dab(Ac), Dap(Ac), Phe, His, Lys(Ac), Gln, or Arg, and X15 is Ala and includes SEQ ID NOs: 631, 633, 635, 636, 639-641, etc. (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 9-20, 22-30, 33, 49, 56, 58, 60, 63, 73, 76, 77, 79-82, 97, 109-144, 149-157, 171-174, 179-208, 258-279, 322, 393-410, 557-562, 565, 577-583; Tables 4B, 14). Bourne et al. also teaches treating each and every disease or disorder of the Markush group of present claim 109 (please refer to the entire specification particularly paragraph 33).
The claims would have been obvious because the substitution of one known element (i.e. peptide inhibitor of IL-23 receptor with X7 Trp) for another (i.e. peptide inhibitor of IL-23 receptor with X7 Trp substituted with alkyl) would have yielded predictable results (i.e. inhibition of IL-23 receptor, treatment of IBD) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a human subject via oral administration of a peptide inhibitor of IL-23 receptor) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,196,424 in view of Bourne et al. WO 2016/011208 published January 21, 2016. 
U.S. Patent No. 10,196,424 claims methods of treating IBD in a subject via administering IL-23 receptor peptide inhibitors.
However, U.S. Patent No. 10,196,424 does not teach R1, R2, a human subject, or oral administration.
For present claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137, Bourne et al. teach methods of treating IBD via orally administering peptide inhibitors of IL-23 receptor to humans wherein the peptide inhibitor is of formula (Xa) wherein X1-X3 are absent, X4 is any amino acid capable of forming a bond with X9, X5-X8 are any amino acid, X9 is any amino acid capable of forming a bond with X4, X10-X15 are any amino acid, and X16-X20 are absent wherein X4 and X9 can be Pen with a disulfide bond, X8 can be Lys(Ac), X14 can be Asn (please refer to the entire specification particularly paragraphs 17-19, 23, 24), and X15 can be (D)Leu (please refer to the entire specification particularly paragraphs 19, 23, 24); R1-X-R2 wherein R1 is hydrogen, X is the peptide inhibitor, and R2 is OH or NH2; more specifically X1-X3 is absent, X4 is Pen, X5 is Asn, X6 is Thr, X7 is Trp wherein the specification teaches that conservative amino acid substitutions and/or modifications including substitutions with alkyl, methyl, etc., X8 is Gln or Val, X9 is Pen, X10 is a Phe analog wherein analogs include 2-aminoethoxy, X11 is 2-Nal, Phe(3,4-dimethoxy), or HydroxyTrp, X12 is Aib, -MeLys, -MeLeu, or Lys, X13 is Cit, Glu, Lys, Lys(Ac), Lys(Peg4-isoGlu-Palm), or Gln, X14 is Asp, Dab(Ac), Dap(Ac), Phe, His, Lys(Ac), Gln, or Arg, and X15 is Ala and includes SEQ ID NOs: 631, 633, 635, 636, 639-641, etc. (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 9-20, 22-30, 33, 49, 56, 58, 60, 63, 73, 76, 77, 79-82, 97, 109-144, 149-157, 171-174, 179-208, 258-279, 322, 393-410, 557-562, 565, 577-583; Tables 4B, 14). Bourne et al. also teaches treating each and every disease or disorder of the Markush group of present claim 109 (please refer to the entire specification particularly paragraph 33).
The claims would have been obvious because a particular known technique (i.e. treating a human subject via oral administration of a peptide inhibitor of IL-23 receptor, adding R1 and R2 to IL-23 receptor peptide inhibitors) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,023,614 in view of Bourne et al. WO 2016/011208 published January 21, 2016. 
U.S. Patent No. 10,023,614 claims IL-23 receptor peptide inhibitors.
However, U.S. Patent No. 10,023,614 does not teach methods of treating IBD, X7 is Trp substituted with alkyl, R1, R2, a human subject, or oral administration.
For present claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137, Bourne et al. teach methods of treating IBD via orally administering peptide inhibitors of IL-23 receptor to humans wherein the peptide inhibitor is of formula (Xa) wherein X1-X3 are absent, X4 is any amino acid capable of forming a bond with X9, X5-X8 are any amino acid, X9 is any amino acid capable of forming a bond with X4, X10-X15 are any amino acid, and X16-X20 are absent wherein X4 and X9 can be Pen with a disulfide bond, X8 can be Lys(Ac), X14 can be Asn (please refer to the entire specification particularly paragraphs 17-19, 23, 24), and X15 can be (D)Leu (please refer to the entire specification particularly paragraphs 19, 23, 24); R1-X-R2 wherein R1 is hydrogen, X is the peptide inhibitor, and R2 is OH or NH2; more specifically X1-X3 is absent, X4 is Pen, X5 is Asn, X6 is Thr, X7 is Trp wherein the specification teaches that conservative amino acid substitutions and/or modifications including substitutions with alkyl, methyl, etc., X8 is Gln or Val, X9 is Pen, X10 is a Phe analog wherein analogs include 2-aminoethoxy, X11 is 2-Nal, Phe(3,4-dimethoxy), or HydroxyTrp, X12 is Aib, -MeLys, -MeLeu, or Lys, X13 is Cit, Glu, Lys, Lys(Ac), Lys(Peg4-isoGlu-Palm), or Gln, X14 is Asp, Dab(Ac), Dap(Ac), Phe, His, Lys(Ac), Gln, or Arg, and X15 is Ala and includes SEQ ID NOs: 631, 633, 635, 636, 639-641, etc. (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 9-20, 22-30, 33, 49, 56, 58, 60, 63, 73, 76, 77, 79-82, 97, 109-144, 149-157, 171-174, 179-208, 258-279, 322, 393-410, 557-562, 565, 577-583; Tables 4B, 14). Bourne et al. also teaches treating each and every disease or disorder of the Markush group of present claim 109 (please refer to the entire specification particularly paragraph 33).
The claims would have been obvious because the substitution of one known element (i.e. peptide inhibitor of IL-23 receptor with X7 Trp, peptide inhibitor without R1 or R2) for another (i.e. peptide inhibitor of IL-23 receptor with X7 Trp substituted with alkyl, peptide inhibitor with R1 and R2) would have yielded predictable results (i.e. inhibition of IL-23 receptor, treatment of IBD) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. treating a human subject with IBD via oral administration of a peptide inhibitor of IL-23 receptor) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,624,268 in view of Bourne et al. WO 2016/011208 published January 21, 2016. 
U.S. Patent No. 9,624,268 claims IL-23 receptor peptide inhibitors.
However, U.S. Patent No. 9,624,268 does not teach methods of treating IBD, a human subject, or oral administration.
For present claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137, Bourne et al. teach methods of treating IBD via orally administering peptide inhibitors of IL-23 receptor to humans wherein the peptide inhibitor is of formula (Xa) wherein X1-X3 are absent, X4 is any amino acid capable of forming a bond with X9, X5-X8 are any amino acid, X9 is any amino acid capable of forming a bond with X4, X10-X15 are any amino acid, and X16-X20 are absent wherein X4 and X9 can be Pen with a disulfide bond, X8 can be Lys(Ac), X14 can be Asn (please refer to the entire specification particularly paragraphs 17-19, 23, 24), and X15 can be (D)Leu (please refer to the entire specification particularly paragraphs 19, 23, 24); R1-X-R2 wherein R1 is hydrogen, X is the peptide inhibitor, and R2 is OH or NH2; more specifically X1-X3 is absent, X4 is Pen, X5 is Asn, X6 is Thr, X7 is Trp wherein the specification teaches that conservative amino acid substitutions and/or modifications including substitutions with alkyl, methyl, etc., X8 is Gln or Val, X9 is Pen, X10 is a Phe analog wherein analogs include 2-aminoethoxy, X11 is 2-Nal, Phe(3,4-dimethoxy), or HydroxyTrp, X12 is Aib, -MeLys, -MeLeu, or Lys, X13 is Cit, Glu, Lys, Lys(Ac), Lys(Peg4-isoGlu-Palm), or Gln, X14 is Asp, Dab(Ac), Dap(Ac), Phe, His, Lys(Ac), Gln, or Arg, and X15 is Ala and includes SEQ ID NOs: 631, 633, 635, 636, 639-641, etc. (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 9-20, 22-30, 33, 49, 56, 58, 60, 63, 73, 76, 77, 79-82, 97, 109-144, 149-157, 171-174, 179-208, 258-279, 322, 393-410, 557-562, 565, 577-583; Tables 4B, 14). Bourne et al. also teaches treating each and every disease or disorder of the Markush group of present claim 109 (please refer to the entire specification particularly paragraph 33).
The claims would have been obvious because a particular known technique (i.e. treating a human subject with IBD via oral administration of a peptide inhibitor of IL-23 receptor) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,041,000 in view of Bourne et al. WO 2016/011208 published January 21, 2016. 
U.S. Patent No. 11,041,000 claims IL-23 receptor peptide inhibitors.
However, U.S. Patent No. 11,041,000 does not teach methods of treating IBD, a human subject, or oral administration.
For present claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137, Bourne et al. teach methods of treating IBD via orally administering peptide inhibitors of IL-23 receptor to humans wherein the peptide inhibitor is of formula (Xa) wherein X1-X3 are absent, X4 is any amino acid capable of forming a bond with X9, X5-X8 are any amino acid, X9 is any amino acid capable of forming a bond with X4, X10-X15 are any amino acid, and X16-X20 are absent wherein X4 and X9 can be Pen with a disulfide bond, X8 can be Lys(Ac), X14 can be Asn (please refer to the entire specification particularly paragraphs 17-19, 23, 24), and X15 can be (D)Leu (please refer to the entire specification particularly paragraphs 19, 23, 24); R1-X-R2 wherein R1 is hydrogen, X is the peptide inhibitor, and R2 is OH or NH2; more specifically X1-X3 is absent, X4 is Pen, X5 is Asn, X6 is Thr, X7 is Trp wherein the specification teaches that conservative amino acid substitutions and/or modifications including substitutions with alkyl, methyl, etc., X8 is Gln or Val, X9 is Pen, X10 is a Phe analog wherein analogs include 2-aminoethoxy, X11 is 2-Nal, Phe(3,4-dimethoxy), or HydroxyTrp, X12 is Aib, -MeLys, -MeLeu, or Lys, X13 is Cit, Glu, Lys, Lys(Ac), Lys(Peg4-isoGlu-Palm), or Gln, X14 is Asp, Dab(Ac), Dap(Ac), Phe, His, Lys(Ac), Gln, or Arg, and X15 is Ala and includes SEQ ID NOs: 631, 633, 635, 636, 639-641, etc. (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 9-20, 22-30, 33, 49, 56, 58, 60, 63, 73, 76, 77, 79-82, 97, 109-144, 149-157, 171-174, 179-208, 258-279, 322, 393-410, 557-562, 565, 577-583; Tables 4B, 14). Bourne et al. also teaches treating each and every disease or disorder of the Markush group of present claim 109 (please refer to the entire specification particularly paragraph 33).
The claims would have been obvious because a particular known technique (i.e. treating a human subject with IBD via oral administration of a peptide inhibitor of IL-23 receptor) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 109-111, 114, 120, 121, 126, 127, 130, 136, and 137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 11, 17-20, 23-26, 28, 29, 31-34, 37, 41-43, 45-48, 52, 53, 57, 69, 71, 75, 76, and 78-82 of copending Application No. 17/549,579 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method claimed in copending Application No. 17/549,579 (reference application) are drawn to methods of treating a human subject with IBD via oral administration of a peptide inhibitor of IL-23 receptor comprising R1-X4-X15-R2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658